DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a method for manufacturing a calcium sulfoaluminate cement having at least 90% by weight C4A3$ in crystalline or amorphous form or as a mixture of crystalline and amorphous parts and a specific grinding fineness according to Blaine between 3500 cm2/g and 6250 cm2/g, wherein for manufacturing the calcium sulfoaluminate cement a mixture of raw materials is used, which contains between 41 and 50% by weight AI2O3, between 34 and 41% by weight CaO and between 11 and 19% by weight SO3, as well as between 0.1 and 3% by weight Si02 and/or between 0.1 and 1% by weight Fe203 and/or between 0.05 and 2.5% by weight TiO2 and/or between 0.05 and 2.5% by weight ZnO, the method comprising the steps: pulverizing the raw materials to a mixture with a specific grinding fineness according to Blaine between 3500 cm2/g and 6000 cm2/g and calcining the mixture at a calcining temperature of at least 1150°C. It is noted that the prior art teaches the use of up 90 wt % C4A3$ (see Dubey et al. (USP 9,624,131). However, there is no suggestion or motivation to modify the prior art to have at least 90- wt % C4A3$ in combination with the other limitations of the claim. As such 
With respect to independent claim 3, none of the prior art fairly teaches or suggest a calcium sulfoaluminate cement, characterized in that it contains at least 90% by weight C4A3$ in crystalline or amorphous form or as a mixture of crystalline and amorphous parts as well as at most 0.5% by weight free lime, calculated as CaO, and/or at most 0.5% by weight C3A and/or at most 2.0% by weight Mayenit, calculated as C12A7, and/or at most 10.0% by weight Krotit, calculated as CA, and further between 0.5 and 10.0% by weight C4AF and its mixed crystals CrA.3-\F\ with 1 < x < 3 and/or between 0.5% by weight and 10.0% by weight Belit, calculated as C2S, and/or at least 0.5% by weight Krotit, calculated as CA, and further has a specific grinding fineness according to Blaine between 3500 cm2/g and 6000 cm2/g.
With respect to the dependent claim, they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398.  The examiner can normally be reached on Mon-Fri 10-10.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734